Citation Nr: 9919434	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971 and from April 1973 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In November 1996 and February 1999, the Board remanded this 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in February 
1999.  


FINDING OF FACT

Low back syndrome is primarily manifested by pain and 
moderate limitation of motion, without muscle spasms, 
unilateral loss of lateral spine motion in a standing 
position, or neurological deficits.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for low back syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

Service medical records disclose that, at an examination for 
reenlistment in April 1973, the veteran's spine and 
musculoskeletal system were evaluated as normal.  In February 
1975, he complained of thoracic and lumbar area pain for two 
weeks.  X-rays were negative.  Thereafter, he continued to 
have low back pain.  At an examination for service separation 
in February 1976, chronic back pain was noted.  

VA X-rays of the lumbosacral spine in December 1978 were 
normal.  At a VA examination in December 1978, diagnoses 
included low back syndrome.  

A rating decision in January 1979 granted service connection 
for low back syndrome.  

At a VA examination in February 1980, the diagnosis was 
chronic low back strain, mild.  X-rays of the lumbosacral 
spine showed no abnormality.

The veteran was in a motor vehicle accident in July 1991.  
Records of treatment by private practitioners relative to 
injury sustained in the accident are of record.  

In February 1993, the veteran was examined by a private 
physician for a State disability determination service.  He 
gave a history of an injury to the back during active service 
and, also, of another injury to the back after service in a 
motor vehicle accident in 1991.  X-rays showed degenerative 
changes of the L4-5 and L5 - S1 facet joints and marked 
narrowing of the L5 - S1 disc space.  Range of motion of the 
back was restricted.  Impressions included degenerative disc 
disease of L5 - S1.  

At a VA outpatient clinic in September 1994, chronic low back 
pain was noted.  The veteran used a cane for ambulation.

At a VA orthopedic examination in September 1994, the 
examiner noted the veteran's subjective complaints of pain on 
movement of the back.  The relevant diagnosis was chronic, 
progressive low back pain, probably related to two prior 
traumatic events, with resultant bilateral radicular 
complaints, probable mechanical etiology with underlying disc 
disease, at L5 - S1, with mild scoliosis.  The examiner did 
not address the question of whether there were objective 
findings which were due solely to an injury to the low back 
in July 1991, as opposed to findings attributable to a 
preexisting low back disorder.  

At personal hearings in August 1994 and August 1996, the 
veteran in his testimony described how chronic low back pain 
limited his activities.  

In May 1996, Craig K. Matheson, D.O., a private physician, 
reported that he had been treating the veteran for several 
ailments, including chronic low back pain.

A rating decision in June 1995 evaluated low back syndrome as 
20 percent disabling.

VA outpatient treatment records dated in 1996 and 1997 show 
continued low back pain, with decreased range of motion.

At a VA orthopedic examination in March 1998, the veteran 
complained of constant low back pain, for which he took 
medication.  He stated that he could not stand or walk for 
more than 15 minutes.  He indicated that he had not worked 
since a postservice motor vehicle accident in 1991.  

On examination, the veteran was a healthy-looking male, who 
did not appear to be in any distress.  He walked with a 
slight limp and had a tendency to drag his left leg.  There 
was no scoliosis or kyphosis of the lumbosacral spine; there 
was no tenderness; there was no spasm of the paravertebral 
muscles.  Range of motion was forward flexion to 70 degrees, 
backward extension to 30 degrees, lateroflexion to 
30 degrees, and rotation to 30 degrees, bilaterally.  The 
veteran complained of pain at the extremes of motion.  
Straight leg raising was to 75 degrees, bilaterally.  

X-rays showed mild degenerative disc disease at L5 - S1.  
Diagnoses included mild degenerative disc disease of the 
lumbar spine.  The examiner commented that the veteran's 
condition was not severe enough to prevent him from engaging 
in work activities.  The examiner stated that it was not 
possible to differentiate the symptomatology on the basis of 
the inservice injury versus the post service injury.  The 
examiner offered an opinion that it is not likely that 
degenerative disc disease of the cervical and lumbar spine 
was related to the inservice injury.

In March 1998, the veteran was evaluated by a board-certified 
neurologist, who reported that the veteran had no 
neurological impairment and there was no neurologic 
disability causing any back symptomatology.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
when there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Applicable regulations provide that disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

In the veteran's case, the evidence of record does not show 
that his low back syndrome is of the severity required for a 
40 percent rating under Diagnostic Code 5295.  Indeed, muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position, required for a 
20 percent rating under that code, were not objectively shown 
at the March 1998 VA orthopedic examination.  However, 
consideration of the pain which the veteran experiences on 
use of the lumbosacral spine, under 38 C.F.R. § 4.40, makes a 
20 percent rating appropriate and, the Board finds, 
adequately compensates the veteran for the pain.  An 
evaluation in excess of 20 percent for low back syndrome is 
not in order.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Diagnostic Code 5292 provides that slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation; 
moderate limitation of motion warrants a 20 percent 
evaluation; and a 40 percent evaluation requires severe 
limitation of motion.  In the veteran's case, more than 
moderate limitation of motion of the lumbar spine has not 
been demonstrated, and an increased rating under Diagnostic 
Code 5292 is thus not in order.

38 C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome is not for application in this 
case, because a clinical finding has not been made that mild 
degenerative disc disease of the lumbar spine, found at the 
orthopedic examination in March 1998, is related to residuals 
of a back injury during active service.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased evaluation for low back syndrome is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

